﻿We are extremely happy to welcome the admission to membership of the United Nations at this forty-sixth session of the General Assembly the sister Democratic People's Republic of Korea, with which we share this moment of well-deserved jubilation; the Republics of Latvia, Lithuania and Estonia, to which we express again our desire to maintain our ties of friendship and collaboration with their emergence as independent countries; and the Republic of the Marshall Islands, the Republic of Korea, and the Federated States of Micronesia.
We congratulate Ambassador Samir Shihabi on his election to the presidency of the General Assembly at this session and we assure him that our delegation will cooperate fully with him with a view to ensuring the success of his important work.
Today's world hardly resembles yesterday's world. The global imbalance of forces in favour of hegemonic that led to a unipolar world aroused the concern of many countries - and not only the small and underdeveloped ones. There has been a rather fat file in the past few years on the use of force as a way of solving international conflicts. The so-called end of the cold war; the process of harmonization and cooperation between East and West; the collapse of socialism in Eastern and Central Europe; the structural crisis in the Soviet Union, which today is discussing what its future will look like; the fashioning of a single military super-Power, the United States - all this paints a very dangerous picture that greatly disturbs the poor and underdeveloped countries of the South. Yet we have to examine the complexities of this new reality in depth, without fear, realizing that over the long term there is no force in the world that can crush the desire for freedom and independence of any people, however small it may be. History is
made by the peoples; it is not simply written down on the maps at military headquarters.
It is true that the world has changed. But what has changed for the hundreds of millions of persons living in a state of dire poverty? In 1990 alone, 14 million children died of hunger, cold, and diseases that were curable. What has changed for the wretched economies of most of the countries of the third world, which are in debt and starving, living in a state of permanent crisis and subjected to the tortures of unequal terms of trade and the cruel pieties of the powerful?
We can be happy about the end of the East-West confrontation because it removes the danger of nuclear holocaust. But the East wants to become the North, and the South is still the South. The contradictions between the developed North and the underdeveloped South are increasing. Hence, we must ask ourselves: what can the poor people expect from this agreement between the powerful? That is the reality we must face.
At their recent Ministerial Conference held in Accra, the capital of Ghana, the Movement of Non-Aligned Countries reaffirmed their decision to continue the struggle to ensure the realization of their original principles, and they stated that the problems of underdevelopment and poverty are among the major factors that can threaten peace and security. They added that without peace it is impossible to struggle for development, and without the development of the peoples of the developing countries of the world it is impossible even to conceive of honourable and real peace - peace for everyone. That is the peace that our people want - a worthy, real, honourable peace that will enable us to work for our development.
The United Nations must prepare itself to carry out, in these new conditions of the world today, the role set for it by its founders. Thus, it must go through a process of democratisation in all of its bodies, particularly those which, under the powers conferred on them by virtue of the Charter, have a greater role to play in carrying out some of the purposes that led to the establishment of the Organisation. Such is the case with the Security Council, which is governed by the anachronistic and dangerous veto power, which is an obstacle to the supreme functions of the General Assembly and which thereby makes a mockery of the will of the majority of the international community.
This process should apply to the economic and social sectors of the United Nations, given the very important role that the Organization has to play in the restructuring and changing of the current system of international economic relations, replacing them by a just and fair system.
It is necessary to revitalize the Secretariat and the intergovernmental mechanisms in the economic and social spheres, so that they may really be able to contribute to the socio-economic development of the developing countries through international cooperation. They would thereby be carrying out one of the basic purposes and principles of the United Nations.
Moreover, we must work together to strengthen and revitalize the Economic and Social Council. A strengthened Council, with universal membership, would be better able to take up the new challenges that the pressing needs of the developing countries present, not only to the United Nations but to all of the bodies and agencies that are part of its system.
The United Nations must contribute in a definite way to the solution of several conflicts that are still weighing on the conscience of mankind.
The Palestinian people are still crying out for the right to exercise their Inalienable rights and to achieve an independent life as a sovereign State in Palestine. Cuba believes that the convening of an international peace conference on the Middle East, under the auspices of the United Nations, and with the participation of all parties concerned, including the Palestine Liberation Organisation (PLO) and Israel, is still the only real option that the international community has.
We welcome the progress made by the South African national liberation movement in its struggle to eradicate apartheid and achieve a majority government, a non-racial and democratic government, based on the principle of "one man, one vote".
Similarly, we support the talks which, through the good offices of the Secretary-General, have been going on between the FMLN and the Government of El Salvador to find a real, lasting, peaceful solution to the tragedy of that brother people, without any outside interference or pressure. The agreement recently concluded in New York was an example of what can be accomplished through such talks. We would urge that by the year 2000 the process of decolonization be completed. It was begun just after the Second World War, with the accession to independence of all non-self-governing countries, and we would now welcome the accession to self-determination and independence of all, including our sister island of Puerto Rico, which is Latin American and Caribbean.
We support the Secretary-General's efforts to implement the United Nations agreements aimed at achieving a final solution to the conflicts in Cambodia and Afghanistan and the effective decolonization of Western Sahara.
We are encouraged here by the growing awareness of the need for unity and integration among the peoples of the third world. One great example of this was the recently concluded first Ibero-American summit conference in Guadalajara, Mexico. That was the first meeting in the history of those peoples that was convened and held apart from the will of the United States.
We would like to repeat here before the General Assembly what we said in the Security Council to the effect that the people of Yugoslavia must themselves, without foreign interference, settle the differences that they have, and they must thereby achieve lasting peace, ensuring the united and non-aligned nature of their country.
He must condemn the latest military coup in Haiti, which is seeking to reverse the democratic process which, only seven months ago, brought Father Jean-Bertrand Aristide to the presidency. The people of Haiti, the first in Latin America and the Caribbean to achieve independence, will triumph over their enemies.
Traditionally, when we have spoken from this rostrum we have focused on analysing the international situation and we have often referred to the situation in my own country. On this occasion we wish to speak about Cuba, for recent international events and the continuation of the aggressive, hysterical campaign by the United States Administration against Cuba oblige us to do so.
The expectations after the initial euphoria that some felt over the collapse of the socialist model as it was applied in Eastern Europe are growing daily - in particular, the expectations about this small but gigantic bastion of socialism that is called Cuba. So now, what is going to happen to Cuba? Enemies and friends of the Cuban revolution are asking this question. To disabuse the former, and as the latter are well aware, let us say to the 
Assembly that the Cuban revolution was not just the result of a little Christmas present. It did not come to Havana on a tank manned by foreigners: it came on war transportation which had been seized by our fighters from the enemies of the people. It was the culmination of a long process, 100 years of struggle, by our people for our freedom and independence.
The forty-sixth session of the General Assembly has on its agenda an item dealing with the economic, commercial and financial embargo imposed by the United States of America against Cuba, and so we feel it our duty to offer the Assembly some background information about that blockade and to describe to members some of its consequences.
The historical background of the blockade has to be sought in the promulgation on 17 May 1959 of the law on agrarian reform. That law helped 250,000 rural families, but it affected North American interests, who owned most of the land in our country. So immediately the United States Government began its policy of pressure, using its privileged economic relations to try to blackmail our people. February of 1962 the United States Government decided on a total trade embargo on Cuba, prohibiting the importing of products of Cuban origin and of all products from or through Cuba, and in 1964 it banned the supply of food and medicine, thus making it a total blockade. It has been estimated that the damage done to our economy over the 30 years of this blockade amounted to over $15 billion worth of resources.
Unfortunately - although no well-informed person would be surprised by this - the result is that after listening to many persons speak here, who for various reasons support an end to the blockade against Cuba, since they consider it to be an anachronism and immoral, the North Americans decreed - even after this forty-sixth session of the General Assembly had begun - new provisions which go so far they make its coercive action against Cuba almost irrational.
Arbitrary economic limits have been imposed, first of all on United States companies involved in procedures and transportation that make it possible for Cubans who live on United States territory to meet with family members who live in Cuba. In the last few years, Cuba has established systematic and unequivocal measures to facilitate such meetings, and the North American Administration has taken a very hypocritical stand regarding them and has unleashed the vilest calumny. Yet now it is the United States that is using fallacious arguments virtually to cancel such meetings. This is a totalitarian and abusive action of State intervention and simply does not take into account the damaging consequences that it will have from the humanitarian standpoint.
In his statement to the General Assembly in 1960, President Fidel Castro stated that at the beginning of this century:
"After two years of military occupation of our country, something unexpected occurred. Just when the Cuban people, through a Constituent Assembly, were drafting the basic law of the Republic, another act was passed by the United States Congress, an act proposed by Senator Piatt, of unhappy memory for Cuba, in which it was laid down that a rider was to be attached to the Cuban Constitution whereby the United States Government would be granted the right to intervene in Cuban political affairs and, in addition, the right to lease certain parts of Cuban territory for naval bases or coaling stations." (Official Records of the General Assembly, Fifteenth Session, Plenary Meetings, 872nd Meeting, para. $7).
Years later, after a long struggle by the Cuban people, the Piatt Amendment was repealed, but the naval base at Guantanamo, which resulted from it during the North American military occupation of Cuba, is still on our territory. It is an affront to the national dignity of the Cuban people, and we have repeatedly demanded that the land illegally occupied in Cuba be returned to it.
Cuba's name has been mentioned several times during the general debate at this forty-sixth session of the General Assembly. In his far from brilliant debut as the supreme leader of the fate and actions of all the peoples on Earth, the North American President, who had promised representatives a different kind of speech, indulged in his usual anti-Cuban litany. Once again, he assumed the role of interpreter of the feelings of the Cuban people, giving free rein to this sick obsession with us. Nevertheless, it must be
admitted that, despite all his raving, this setting is a little more appropriate than the golf courses from which he usually pronounces judgements on major international events.
In his verdict - whose content is closely akin to the intolerance and ridicule of a neo-McCarthyism that is as far-reaching as the Inquisition was - the President of the United States condemned my country's social system, insulted our Government and offended our entire people. This is the new imperial Olympians' view of the new era of harmony and concord they want us to enter.
It is incredible that in these times and here in the United Nations those who are directly responsible for the existence in the world today of the most inhuman system of exploitation and plunder, which has plunged almost 100 nations into conditions of abject poverty never before experienced by mankind, should dare to preach sermons and lecture to us on democracy and human and political rights. It is incredible that those who want to make a crusade out of democracy have for years based their policies on force, threats, pressure and blackmail, have destabilized so many nations and States, have imposed dirty wars on them, have tried to bring them to their knees by hunger or economic violence, or have simply invaded them.
It is incredible that they are trying to sell us violence, exploitation, brutality and crime as a model for society. Those that defend the so-called intrinsic good of the market-economy system forget that almost all the underdeveloped countries are using that model and that for most of their peoples this has meant infinite wretchedness, unemployment, lack of health care, hunger, illiteracy, marginalization and the most horrible social scourges. They forget also that within this opulent North American society more than 33 million human beings, most of them black and Hispanic, are living
in abject poverty; that millions of children are abandoned, abused or subjected to violence; that more and more old people are defenceless. They forget that this is the society with the highest crime rate in the world; that this is now the world centre for organizing that evil drug-trafficking chain which has become a virtual supra-national business; and that this is the major consular of cocaine, heroin, crack and marijuana in the world.
Perhaps it is because our people know these facts that they so solidly, strongly and resolutely support our political system, our Government and our revolution.
The aim is to deny our people the right to live and work under the social system they have chosen through free and sovereign decisions such as the referendum in which 98 per cent of the Cuban people voted by secret ballot when our socialist Constitution was submitted to our population.
Even under the conditions of underdevelopment from which we started, and even though for over 30 years we have been subjected to all kinds of aggression - the most brutal and inhuman form being the economic and trade blockade, which was designed to suffocate us - Cuba has had extraordinary success in the economic, political, social, scientific and cultural areas. Let me mention a few of our achievements: equality in a society in which all have equal rights and opportunities; safety; stability; social coexistence on a broad popular base; and forms of participatory democracy that are very strong and innovative. We can indeed say that ours is a society of solidarity and justice. Ethical and moral principles prevail and national dignity is an irreversible principle. Hence, we have a very deep spirit of internationalism, as is evident from the fact that we send thousands of doctors, technicians and teachers to work without pay in more than 30 countries of the third world.
In our country, the main social services, such as health, education and culture, are free. One hundred per cent of our people are entitled to social security. Income is distributed fairly and equitably and there is no exploitation or abuse. That is why we do not have children who are abandoned, who are beggars; we do not have old people who are defenceless; we do not have people who are marginalised. We have never encouraged consumerism. Our country has established an impressive social, health, education and production infrastructure. We can state that as a result of our revolution the people of Cuba have achieved a standard of living comparable to that of many developed countries - but in our country there are far fewer cases of violence, delinquency and crime and we do not produce, distribute or use drugs.
The United Nations Development Programme and such bodies as the World Health Organization and the United Nations Children's Fund which study the main social indicators at the international level have pointed out the indisputable fact that in these indicators Cuba is at a level similar to that of most developed countries, and on an even higher level than some of them. Some vital indicators, of transcendental social importance - such as infant mortality, mortality of children under the age of five, maternal mortality, life expectancy at birth, the number of people going to school, the number of people that stay in school, literacy, the number of doctors and teachers per capita, income distribution, caloric intake, and many others - are the result of the efforts made by a society whose primary objective is to ensure the well-being of its people.
We, of course, respect everyone's political beliefs and freedom of choice, but Cuba has not experienced such respect on the part of others. Until 1959 this system, which is so dogmatically being pushed today as the only possible formula, imposed on the Cuban people the most dreadful economic backwardness, a lack of basic individual and social rights and total neo-colonial dependency, poverty, illiteracy, ignorance and bloodthirsty tyranny - all of which enjoyed the consent and approval of the United States - in Cuba was synonymous with underdeveloped and dependent capitalism. And now we are being asked to return to that situation in the name of being up to date - just because the historical experiment in the old socialist States of Europe has failed - and in the same triumphant manner as the feudal lords returned to their old palaces after reinstatement.
The Cuban Revolution, which was won in spite of the blockade and the hostility against it, can no doubt be improved, as can any human undertaking. However, it is the closest we have come in our history towards achieving social justice and national dignity.
We will never abandon it. We will improve it ourselves. The overwhelming majority of Cubans will do so despite the cynical arrogance of the President of a country whose wealth is derived from plunder and oppression.
One of our dearest aspirations is to ensure greater popular and democratic participation in adopting all the vital decisions and in consolidating our social co-existence which is unprecedented in Cuba's history because it is founded on justice and equity. These aspirations reflect our true national consensus, which we would be able to achieve more speedily were it not for the 30 years of economic blockade, hostile actions, efforts made to isolate and condemn us unjustly before the international community and for all kinds of pressures and a permanent threat of military aggression.
There are other references to Cuba that can be ignored. Having already commented upon the point of view behind the American broadsides, I do not believe that I should take up the Assembly's time to exercise the right of reply to a statement, hastily and awkwardly translated into Spanish, based on the Yankee arguments against Cuba which, unfortunately, were read out in Spanish from this very rostrum.
My delegation, however, would like to state for the record that we have great respect, among other well-known statesmen and colleagues, for the President of Venezuela, Mr. Carlos Andres Perez, owing to his unquestioned courage and his consistent approach when in addressing the Assembly he spoke of his approach in the search for an end to the confrontation between the United States and Cuba.
It is no secret that, in addition to sharing views with Venezuela, there are also differing political views between us. But this does not prevent us from having a useful and constructive relationship with such an important country in our region.
We can distinguish between those who call for changes but merely want the example of Cuba to disappear and those who are genuinely concerned about the future of our country.
To the fraternal President of Venezuela, we say that Cuba is always willing to consider its differences with the United States without preconditions of any type, on the basis of equality and mutual respect, even apart from the fact that one cannot equate Cuba - a besieged, harassed and blockaded country that is being asked to change - with the United States, the most powerful country in the world.
As members know, the President of the Soviet Union recently stated unilaterally that he was willing to withdraw what he called the Soviet Armed Forces Training Brigade from our country.
Since our people chose the path to independence, in 1959, and decided to exercise its sovereign rights, we have suffered not only from threats but also from aggression of all kinds. Under those prevailing circumstances, when the then leaders of the Soviet Union suggested that missiles capable of carrying nuclear warheads should be stationed in Cuba, our acceptance was motivated not only by the legitimate right to defend ourselves with arms equal to those of the countries that threatened us but also by the feeling that we would thus be contributing to strengthening the socialist camp and, in particular, the Soviet Union, at a time when the threat of imperialist aggression was becoming real and that that decision could have made it possible to avoid such an attack.
In the days of the October crisis, the Revolutionary Government, through the statement by its Prime Minister of 28 October 1962, set forth the five points that it deemed to be essential in order to guarantee genuine peace in Cuba:
"First, a halt to the economic blockade and all measures of trade and economic pressure applied by the United States in all parts of the world against our country;
Secondly, a halt to all subversive activities, the launch and landing of weapons and explosives by air and sea, the organization of invasions by mercenaries, the infiltration of spies and saboteurs - activities against us launched from the territory of the United States and of some collaborating countries; Thirdly, a halt to pirate-like attacks launched from existing bases in the United States and Puerto Rico;
Fourthly, a halt to all violations of our air and naval space by United States warships and aircraft;
Fifthly, withdrawal from the Guantanamo naval base, and the return of Cuban territory occupied by the United States."
As a result of that crisis, and after the unilateral decision taken by the Government of the Soviet Union to withdraw the missiles from Cuba, the Governments of Cuba and the Soviet Union decided to keep a Soviet military unit on Cuban territory. The unit was symbolic, for its forces were never strong enough to defend Cuba; however, it was an expression of friendship and solidarity, given the threats from the United States.
When in 1979, after a period of 17 years, the United States, as part of its vain attempts to prevent the convening in Cuba of the Sixth Summit of the Non-Aligned Movement, exposed the presence in Cuba of a Motorized Brigade of the Soviet Armed Forces, the then Soviet leadership, without prior consultation with our Government, yielded to American pressure and made statements that, with the acceptance of the American authorities, in theory transformed that combat unit, which was to be activated in case of invasion from the United States, into a supposedly harmless study centre.
The presence of the Soviet military contingent in Cuba, which continued to be a combat unit, retaining all its military means and missions, would not have been necessary had we secured genuine guarantees for a lasting peace, which could have been achieved if only the demands our Government made in 1962 in the "five points" I have referred to had been acceded to - and these points retain their validity to this day. If, at least, the case for withdrawal from
the Guantanamo naval base had been adequately made, there would be no American or Soviet troops in Cuba today.
The guarantees we called (or still do not exist.
The Government of Cuba would be prepared to accept the simultaneous withdrawal from our country of the Soviet and American military personnel. In the circumstances, this would be the only equitable, just and honourable way
out.
The United States has not discarded the option of a major attack against Cuba. While spokesmen of the Department of State and some officials of the Bush Administration assure us publicly and through the diplomatic channel that they have no aggressive intentions or plans vis-à-vis Cuba, the Pentagon thinks and acts quite differently.
We invite all those who believe the promises of the Bush Administration to ask their representatives what are the contingency plans behind the military exercises of the 101st Airborne Division that began on 16 December and, as scheduled by the Pentagon, will continue until 16 0ctober7
For 35 days, in Fort Chafee, Arkansas, the so-called Screeching Eagles will participate in a low-intensity-conflict scenario, which will gradually escalate to a medium-intensity level, in a place of dense vegetation, against an enemy that uses tactics similar to those of the Soviets. Where does the Pentagon think that such conditions might exist, if not in Cuba?
The peace that we want is real peace - a peace of dignity, a peace that will be for all States, large and small, weak and powerful.
Speaking from this rostrum 31 years ago. President Fidel Castro said: "When we small countries seek to be free, we know that we must become free by our own efforts and at our own risk. When a people is united and is defending a just cause, it can trust in its own strength. In Cuba we are not, as we have been alleged to be, a group of men governing a country. We are a people governing a country, an entire nation resolutely united in an unshakeable revolutionary spirit in defence of its rights. This is something that the enemies of the revolution and of Cuba should know for if they ignore it they are grievously mistaken." (Official Records of the General Assembly, Fifteenth Session, Plenary Meetings, 872nd meeting, para 132)
On that occasion President Castro said also:
"With all due respect to this Organization, I must say that our people, the people of Cuba, have learned much; they are, and I say this with pride, equal to the task they are undertaking, to the heroic struggle they are waging; they have learnt, a lesson from recent international events and they know that at the eleventh hour, when their rights have been denied, when the forces of aggression are marshalled against them, when their rights are not protected either in the Organization of American States or in the United Nations, there still remains to them the ultimate and heroic remedy of resistance." (ibid., para. 131) This has been our position of principle. It has been stated and it has been applied over the past 38 years. This traditional policy has been fully supported by our people. With their weapons in their hands, they are willing to defend our independence, our freedom, our right to have the social system that we want, the system that suits our needs and our interests.
The defence of our revolution has been based on the principle of the involvement of all the people. It has been based on the involvement of all our citizens in the defence of our country, on their being part of our armed forces, our people's militias, because they are absolutely convinced that any enemy daring to invade our country will not find an absence of resistance anywhere, will have not a moment without struggle, not a moment's respite, until the enemy has left our country. No enemy will ever be able to crush or corrupt us. Our people - the authors of the Cuban revolution - have proclaimed a thousand times that they will continue our work because they know that our battle is part of the struggle for true independence, freedom and development for all peoples. We shall hold high the flag of socialism, which our country defends. We shall defend our nationality. We shall continue to hold our socialist principles - socialism or death; our country or death - because we know that we shall triumph.
